COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-14-00332-CV


Childress Engineering Services, Inc.       §    From the 67th District Court


                                           §    of Tarrant County (067-264677-13)
v.

                                           §    February 12, 2015
Nationwide Mutual Insurance
Company, as Subrogee to Meritage
Homes of Texas, L.L.C.                     §    Opinion by Justice Dixon W. Holman

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s order denying Childress Engineering

Services, Inc.’s motion to dismiss. It is ordered that the order of the trial court is

affirmed. We remand this case to the trial court for further proceedings.

      It is further ordered that appellant Childress Engineering Services, Inc.

shall pay all of the costs of this appeal, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS


                                      By /s/ Dixon W. Holman
                                        Justice Dixon W. Holman